Citation Nr: 1337373	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  11-19 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the RO.

In September 2012, the case was remanded to schedule a videoconference hearing since the Veteran opted to have second hearing after his Travel Board hearing could not be transcribed.

The videoconference hearing was held in July 2013 and a transcript of this hearing is located in the Virtual VA electronic records system (Virtual VA).  Additional evidence was submitted, which is also located in Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A VA examination was conducted in April 2010, but the rationale used to support the opinion is inadequate.  The matter must be remanded for a supplemental opinion.  The Veteran should also be provided an additional VCAA letter that addresses secondary service connection.  

Finally, any recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing the claim for service connection for tinnitus, as secondary to service-connected hearing loss.  See 38 C.F.R. § 3.310.

2.  Obtain the Veteran's updated VA treatment records.

3.  Thereafter, return the claims file to the VA audiologist who conducted the April 2010 VA compensation examination in order to obtain a supplemental opinion.  If she is not available, have the claims file reviewed by another audiologist.

a) The audiologist must provide an opinion regarding whether it is as least as likely as not (50% or greater probability) that the Veteran's tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, including his conceded noise exposure.  

In providing this opinion, the examiner should consider the Veteran's history of in-service noise exposure, to include from helicopters, rifles, artillery, and mortars.  In addition, the Veteran stated that he suffered a concussion, a period of temporary deafness, and ringing in his ears when an enemy booby trap exploded within 15 feet of him.  He has also testified that he noticed tinnitus a couple of months after his separation from service in 1970 and that it has continued since that time.  These statements should be presumed to be credible for the purpose of formulating the medical opinion.

The examiner should also consider the evidence submitted by the Veteran in July 2013, titled "Parameters of Tinnitus."

b) If not related to service, it is as least as likely as not (50% or greater probability) that the Veteran's tinnitus was either (i) caused by, or 
(ii) aggravated by (permanently worsened by) his hearing loss?

The examiner must provide a complete explanation of the rationale used to support the opinion.  

4.  After the VA examination report has been completed, it should be reviewed to ensure that it is in compliance with the directives of this remand.  If it is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim on appeal.  If it is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

